Case 2:19-cv-00090-JRG Document 424 Filed 11/02/20 Page 1 of 9 PageID #: 39104




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 PERSONALIZED MEDIA                                §
 COMMUNICATIONS, LLC,                              §
                                                   §
                Plaintiff,                         §
                                                   §   CIVIL ACTION NO. 2:19-CV-00090-JRG
 v.                                                §
                                                   §
 GOOGLE LLC,                                       §              [FILED UNDER SEAL]
                                                   §
                Defendant.                         §


                                  ORDER MEMORIALIZING

       The Court held a Pretrial Conference in the above-captioned case on October 26–27, 2020,

regarding pretrial motions (“Motions”) and motions in limine (“MILs”) filed by Plaintiff

Personalized Media Communications, LLC (“Plaintiff” or “PMC”) and Defendant Google LLC

(“Google”) (collectively, the “Parties”). This Order summarizes and memorializes the Court’s

rulings and reasons therefor on the aforementioned Motions and MILs as announced into the

record, including additional instructions that were given to the Parties. This Order in no way limits

or constrains the Court’s rulings as announced into the record from the bench. Accordingly, it is

hereby ORDERED as follows:

                                     PRETRIAL MOTIONS

       I.      Google’s Motion to Permit Remote Testimony Due to COVID-19 (Dkt. No.
               398)

       This Motion is DENIED. (Dkt. No. 410 at 26:5–9). Google may take a separate trial

deposition for each of these two witnesses or it may produce them for trial.

       II.     PMC’s Motion for Summary Judgment or, in the alternative, to Exclude
               Expert Testimony Regarding Google’s License Defense (Dkt. No. 227)
Case 2:19-cv-00090-JRG Document 424 Filed 11/02/20 Page 2 of 9 PageID #: 39105




       This Motion is DENIED as to PMC’s Motion for Summary Judgment and GRANTED as

to PMC’s Motion to Exclude Testimony Regarding Google’s License Defense. (Dkt. No. 410 at

69:8–70:23). Specifically, the following paragraphs of Dr. Schonfeld’s expert report are

STRICKEN: paragraphs 410–15, the first two sentences of paragraph 416 through the words “For

instance” that begin the third sentence, and the last sentence of footnote 20. Additionally, the terms

“YouTube TV IPG Application,” “IPG webpage,” and “YouTube IPG Application” as used in

paragraphs 419, 422, and 427 should instead recite simply the term “YouTube” or “webpage.”

       III.    PMC’s Motion for Summary Judgment on Google’s Affirmative Defense of
               Inequitable Conduct (Dkt. No. 229)

       This Motion is GRANTED. (Dkt. No. 410 at 99:19–100:3).

       IV.     PMC’s Motion to Exclude Expert Testimony of Mr. Godici (Dkt. No. 228)

       This Motion is CARRIED until a post-verdict bench trial, if any, is conducted in this case.

(Dkt. No. 410 at 120:16–21).

       V.      PMC’s Motion for Summary Judgment on Affirmative Defenses of
               Prosecution Laches, Prosecution History Estoppel, Estoppel, Disclaimer,
               Waiver, Patent Misuse, and Unclean Hands (Dkt. No. 230)

       This Motion is DENIED. (Dkt. No. 410 at 119:6–15).

       VI.     Google’s Motion for Summary Judgment of No Direct Infringement and No
               Induced Infringement (Dkt. No. 235)

       This Motion is DENIED. (Dkt. No. 410 at 151:20–23).

       VII.    Google’s Motion to Strike Untimely Infringement Theories (Dkt. No. 222)

       This Motion is DENIED. (Dkt. No. 410 at 164:24).

       VIII. Google’s Motion to Exclude Expert Opinions of Dr. Zixiang Xiong (Dkt. No.
             231)

       This Motion is DENIED. (Dkt. No. 410 at 171:15–173:6).




                                                  2
Case 2:19-cv-00090-JRG Document 424 Filed 11/02/20 Page 3 of 9 PageID #: 39106




        IX.     Google’s Motion for Summary Judgment of Invalidity of U.S. Patent Nos.
                8,601,528 and 8,739,241 (Dkt. No. 234)

        This Motion is DENIED. (Dkt. No. 410 at 196:22–197:5). The Court finds that U.S. Patent

Nos. 8,601,528 and 8,739,241 are directed to an abstract idea but that fact issues exist as to whether

“the claim element or claimed combination is well-understood, routine, conventional to a skilled

artisan in the relevant field.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018), cert.

denied, 140 S. Ct. 911, 205 L. Ed. 2d 454 (2020).

        X.      Google’s Motion for Summary Judgment of Non-Infringement as to U.S.
                Patent No’s 7,769,344, 7,747,217, and 8,739,241 (Dkt. No. 236)

        This Motion is DENIED. (Dkt. No. 410 at 228:4–7).

        XI.     Google’s Motion to Strike Untimely Priority & Secondary Consideration
                Opinions (Dkt. No. 233)

        This Motion is DENIED. (Dkt. No. 410 at 240:13–15).

        XII.    Google’s Motion to Exclude Expert Opinions of Jonathan E. Kemmerer (Dkt.
                No. 232)

        This Motion is DENIED. (Dkt. No. 410 at 243:2–9).

                                     MOTIONS IN LIMINE

        I.      Agreed MILs (Dkt. No. 339)–GRANTED-BY-AGREEMENT (Dkt. No. 416 at

                14:20–21)

Agreed MIL No. 1: Neither party will reference a person’s race, religion, sexual orientation, or

sexual activities.

Agreed MIL No. 2: Neither party will reference sexual harassment and discrimination cases or

investigations involving Google.

Agreed MIL No. 3: Neither party will reference an expert’s other affiliations with a party or its

counsel on matters not related to the instant action.



                                                  3
Case 2:19-cv-00090-JRG Document 424 Filed 11/02/20 Page 4 of 9 PageID #: 39107




Agreed MIL No. 4: Neither party will reference the role or presence in the courtroom of jury

consultants or shadow jurors.

Agreed MIL No. 5: Neither party will present arguments, evidence, or testimony that a judgment

or award of damages against Google would cause an increase in the price of Google’s products to

end-users, loss of jobs, or other similar economic consequences.

Agreed MIL No. 6: Neither party will suggest that ownership of a patent precludes infringement

of a different patent with the understanding that the parties are not precluded from providing

general background information on their business, including a brief summary of their patents.

Agreed MIL No. 7: Neither party will ask questions during voir dire seeking to commit prospective

jurors to a particular range or amount of damages. This agreement does not prevent the parties

from asking prospective jurors if they can award an amount of damages that is “fair” or whether

there are circumstances in which no damages are fair.

Agreed MIL No. 8: PMC will not present evidence, arguments, or testimony concerning Google

or Alphabet Inc.’s size or overall revenues, profits, or similar financial metrics. PMC reserves its

rights to present evidence, arguments, or testimony concerning YouTube’s size or overall

revenues, profits, or similar financial metrics. Furthermore, this agreement alone does not exclude

any disclosed opinions of PMC’s expert Jon Kemmerer.

Agreed MIL No. 9: PMC will not present arguments or testimony that Google copied the asserted

patents or that the alleged infringement was willful for purposes of 35 U.S.C. § 284. PMC reserves

its rights to present arguments or testimony concerning notice.

       II.     Plaintiffs’ Motions in Limine (Dkt. No. 343)

Plaintiffs’ MIL No. 1: PMC’s business model

       This motion in limine is GRANTED-BY-AGREEMENT. (Dkt. No. 416 at 16:2–7).



                                                 4
Case 2:19-cv-00090-JRG Document 424 Filed 11/02/20 Page 5 of 9 PageID #: 39108




Plaintiffs’ MIL No. 2: Prior cases, claims, causes of action, or forms of relief

          This motion in limine is GRANTED-BY-AGREEMENT and as set forth and clarified in

the record. (Dkt. No. 416 at 19:18–20).

Plaintiffs’ MIL No. 3: Inter Partes review petitions or proceedings

          This motion in limine is GRANTED-BY-AGREEMENT. (Dkt. No. 416 at 29:13–19).

Plaintiffs’ MIL No. 4: Content of pleadings, communications between counsel, and court orders

          This motion in limine is DENIED. (Dkt. No. 416 at 31:23–32:1).

Plaintiffs’ MIL No. 5: Evidence conflicting with the Court’s claim construction order

          This motion in limine is GRANTED. (Dkt. No. 416 at 37:1–7).

Plaintiffs’ MIL No. 6: Non-infringement, written description, and enablement arguments based on

preferred embodiments

          This motion in limine is GRANTED. (Dkt. No. 416 at 40:17–41:2).

Plaintiffs’ MIL No. 7: Non-infringement arguments based on prosecution history or re-exam

history

          This motion in limine is GRANTED-BY-AGREEMENT. (Dkt. No. 416 at 29:24–30:1).

Plaintiffs’ MIL No. 8: Alleged impropriety of writing claims to cover products

          This motion in limine is DENIED AS MOOT. (Dkt. No. 416 at 42:3–6).

Plaintiffs’ MIL No. 9: Equitable defenses, including issues relating to inequitable conduct and the

prosecution history

          This motion in limine is GRANTED. (Dkt. No. 416 at 29:1–6).

Plaintiffs’ MIL No. 10: Relative importance of claim elements

          This motion in limine is GRANTED. (Dkt. No. 416 at 44:3–10).

Plaintiffs’ MIL No. 11: Products and third parties not accused of infringement in this case



                                                  5
Case 2:19-cv-00090-JRG Document 424 Filed 11/02/20 Page 6 of 9 PageID #: 39109




       This motion in limine is GRANTED. (Dkt. No. 416 at 45:21–22, 46:5–6).

Plaintiffs’ MIL No. 12: Criticisms of the PTO or U.S. patent system

       This motion in limine is DENIED AS MOOT. (Dkt. No. 416 at 46:20–23).

Plaintiffs’ MIL No. 13: References to privileged material

       This motion in limine is GRANTED-BY-AGREEMENT. (Dkt. No. 416 at 47:11).

Plaintiffs’ MIL No. 14: Certain references to law firms, lawyers, legal fee agreements, and

litigation funding

       This motion in limine is GRANTED. (Dkt. No. 416 at 50:25–51:1).

Plaintiffs’ MIL No. 15: Connections to the Eastern District of Texas

       This motion in limine is GRANTED-BY-AGREEMENT. (Dkt. No. 416 at 52:8–9).

Plaintiffs’ MIL No. 16: Compensation to PMC’s owners, officers, employees, and investors from

interest in PMC

       This motion in limine is GRANTED-BY-AGREEMENT. (Dkt. No. 416 at 52:20–23).

Plaintiffs’ MIL No. 17: Alma mater of Dr. Xiong

       This motion in limine is GRANTED. (Dkt. No. 416 at 56:19–57:17).

Plaintiffs’ MIL No. 18: Documents produced after discovery cut-off

       This motion in limine is CARRIED and was taken up during exhibit disputes. (Dkt. No.

416 at 58:8–16). It will rise and fall with the Court’s rulings on admissibility of specific exhibits.

Plaintiffs’ MIL No. 19: Corporate representative testimony is binding

       This motion in limine is DENIED. (Dkt. No. 416 at 64:20–66:3).

Plaintiffs’ MIL No. 20: Undesignated deposition, trial, and hearing transcripts submitted as

“exhibits”

       This motion in limine is WITHDRAWN. (Dkt. No. 416 at 66:6–7).



                                                  6
Case 2:19-cv-00090-JRG Document 424 Filed 11/02/20 Page 7 of 9 PageID #: 39110




Plaintiffs’ MIL No. 21: Any evidence about the PMC-Rovi IPG license

         This motion in limine is WITHDRAWN. (Dkt. No. 416 at 66:6–7).

Plaintiffs’ MIL No. 22: PMC’s settlement negotiations with Rovi

         This motion in limine is WITHDRAWN. (Dkt. No. 416 at 66:6–7).

Plaintiffs’ MIL No. 23: Rovi arbitration testimony from Joseph Guiliano

         This motion in limine is WITHDRAWN. (Dkt. No. 416 at 66:6–7).

         III.   Defendant’s Motions in Limine (Dkt. No. 341)

Defendant’s MIL No. 1: No disparagement of witnesses not attending due to COVID

         This motion in limine is GRANTED. (Dkt. No. 416 at 71:9–72:11).

Defendant’s MIL No. 2: Exclude the Ocean Tomo Study and any references to it

         This motion in limine is GRANTED as stated on the record. (Dkt. No. 416 at 74:17–18,

76:23–77:7).

Defendant’s MIL No. 3: Exclude PMC from arguing that it practiced its own patents or that its

prototype practiced the patents

         This motion in limine is WITHDRAWN. (Dkt. No. 416 at 77:9–10).

Defendant’s MIL No. 4: Exclude evidence or argument concerning pre-suit licensing discussions

and testimony about pre-suit notice of infringement

         This motion in limine is DENIED. (Dkt. No. 416 at 95:4–9).

Defendant’s MIL No. 5: Exclude PMC’s legal argument that it had no duty to mark for the ’217

Patent

         This motion in limine is WITHDRAWN. (Dkt. No. 416 at 95:10–11).

Defendant’s MIL No. 6: Exclude evidence of YouTube’s overall revenue

         This motion in limine is GRANTED. (Dkt. No. 417 at 101:18–102:11).



                                               7
Case 2:19-cv-00090-JRG Document 424 Filed 11/02/20 Page 8 of 9 PageID #: 39111




Defendant’s MIL No. 7: Exclude Dr. Xiong from testifying regarding documents cited, but not

analyzed in his report

          This motion in limine is CARRIED and was taken up during exhibit disputes. (Dkt. No.

416 at 104:2–3). It will rise and fall with the Court’s rulings on admissibility of specific exhibits.

Defendant’s MIL No. 8: Exclude doctrine of equivalence evidence

          This motion in limine is DENIED AS MOOT. (Dkt. No. 416 at 104:9–10).

Defendant’s MIL No. 9: Exclude arguments inconsistent with the Court’s claim construction order

          This motion in limine is WITHDRAWN. (Dkt. No. 416 at 105:12–17).

Defendant’s MIL No. 10: Exclude discussion of post-grant proceedings

          This motion in limine is GRANTED-BY-AGREEMENT. (Dkt. No. 416 at 30:18–24,

105:24).

Defendant’s MIL No. 11: Exclude pejorative argument or testimony regarding corporate residency

          This motion in limine is GRANTED-BY-AGREEMENT. (Dkt. No. 416 at 105:25–

106:2).

Defendant’s MIL No. 12: Neither party will reference in front of the jury at trial any arguments

that any expert’s opinion were excluded as the result of a motion to strike or daubert

          This motion in limine is GRANTED-BY-AGREEMENT. (Dkt. No. 416 at 106:4–9).

Defendant’s MIL No. 13: No evidence or argument relating to defendant’s conduct during

discovery

          This motion in limine is GRANTED as specified in the record. (Dkt. No. 416 at 120:5–

121:9).

Defendant’s MIL No. 14: No evidence on challenges to venue in the Eastern District of Texas

before this Court or the Federal Circuit



                                                  8
Case 2:19-cv-00090-JRG Document 424 Filed 11/02/20 Page 9 of 9 PageID #: 39112




       This motion in limine is GRANTED-BY-ARGEEMENT. (Dkt. No. 416 at 106:11–12).
   .
Defendant’s MIL No. 15: No evidence about Defendant’s patent lobbying efforts or corporate

views and policies on patents

       This motion in limine is GRANTED-BY-AGREEMENT. (Dkt. No. 416 at 106:13–16).

Defendant’s MIL No. 16: No evidence about Defendant’s privacy cases

       This motion in limine is GRANTED. (Dkt. No. 416 at 111:10–112:9). This does not

preclude evidence of data gathering and monetization as clarified in the record.

      So ORDERED and SIGNED this 1st day of November, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                9
